ITEMID: 001-87242
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF PETUKHOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1949 and lives in Kirov.
5. In August 1997 the applicant was mistreated by the police. He brought two civil actions against them.
6. On 29 March 2000 and 9 January 2001 the Oktyabrskiy District Court of Kirov held for the applicant and awarded him compensation. It appears that both judgments became binding ten days after their pronouncement. The judgment of 29 March 2000 was not enforced, because the Ministry of Finance had lost the writ of enforcement. The judgment of 9 January 2001 was enforced on 5 June 2006.
7. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
